                Case 17-51882-CSS          Doc 367     Filed 07/23/20    Page 1 of 2


                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF DELAWARE

 In re                                               Chapter 11

 PARAGON OFFSHORE PLC, et al.,                       Case No. 16-10386 (CSS)

                             Debtors.                (Jointly Administered)

 PARAGON LITIGATION TRUST,

                             Plaintiff,

 v.                                                  Adv. Proc. No. 17-51882 (CSS)

 NOBLE CORPORATION PLC, NOBLE
 CORPORATION HOLDINGS LTD, NOBLE
 CORPORATION, NOBLE HOLDING
 INTERNATIONAL (LUXEMBOURG)         Ref. Adv. Docket Nos. 56, 177, 292
 S.à.r.l., NOBLE HOLDING
 INTERNATIONAL (LUXEMBOURG
 NHIL) S.à.r.l., NOBLE FDR HOLDINGS
 LIMITED, NOBLE HOLDING
 INTERNATIONAL LIMITED, NOBLE
 HOLDING (U.S.) LLC, NOBLE
 INTERNATIONAL FINANCE COMPANY,
 MICHAEL A. CAWLEY, JULIE H.
 EDWARDS, GORDON T. HALL, JON A.
 MARSHALL, JAMES A. MACLENNAN,
 MARY P. RICCIARDELLO, JULIE J.
 ROBERTSON, AND DAVID W.
 WILLIAMS,

                             Defendants.


           ORDER GRANTING PLAINTIFF’S REQUEST TO AMEND CERTAIN
                   DEADLINES IN THE SCHEDULING ORDER

         Upon the representations made by the parties during the July 21, 2020 pre-trial conference

and after due deliberation and sufficient cause appearing therefor,

         IT IS HEREBY ORDERED that:




DOCS_DE:229848.1 69038/001
                Case 17-51882-CSS      Doc 367        Filed 07/23/20   Page 2 of 2


        1. The deadlines in the Order Granting Plaintiff’s Request to Amend Certain Deadlines

             in the May 8, 2018 Scheduling Order [Docket No. 292] (the “Scheduling Order”) are

             amended as follows:

                   Event                        Prior Deadline           Amended Deadline
     Joint Pre-Trial Memorandum                  July 29, 2020              August 5, 2020
           Pretrial Conference          August 5, 2020 at 10 a.m.      August 12, 2020 at 2 p.m.
                                                 (EDT)                         (EDT)
                Trial Briefs                    August 28, 2020            August 28, 2020


        2. Other than the deadlines changed herein, the terms of the Scheduling Order remain

             unchanged by this amended order.




         Dated: July 23rd, 2020                       CHRISTOPHER S. SONTCHI
         Wilmington, Delaware                         UNITED STATES BANKRUPTCY JUDGE
                                                  2

DOCS_DE:229848.1 69038/001
